DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
 
             Claim Amendment
3.	The amendment filed July 19, 2021 has been entered. Claims 2, 4, 16, and 19 are cancelled. Claims 1, 3-13, 15, 17- 18 and 20 are under consideration in this Office Action.


Withdrawal of Claim Rejections 
4.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
a) The rejection of claims 14, 16 and 19 under 35 U.S.C. 112(b) or 35 USC 112(pre-AIA ) second paragraph; 
b) The written description rejection of claims 1, 3-13, 15 and 17-20 under 35 U.S.C. 112(a) or 35 USC 112(pre-AIA ) first paragraph; and
c) The rejection of claims 1,3-13, 15, and 17-20 under 35 U.S.C. 103 as being unpatentable over Finegold, in view of Martirosian et al., and van Asten et al.


Allowable Subject Matter
5.	Claims 1, 3-13, 15, 17-18 and 20 are allowed. The art does not teach or fairly suggest a method of reducing levels of beta2-toxin Clostridium perfringens in the gut of an autistic subject, the method comprising administering to the autistic subject an anti-toxin of a Clostridium perfringens beta2-toxin gene in an amount effective to reduce the Clostridium perfringens beta2-toxin gene in the gut of the autistic subject, wherein a fecal sample of the autistic subject prior to administration has more than about 1.5 x 103 colony forming units of beta2-toxin-gene-positive Clostridium perfringens per gram dry weight of fecal specimen, and wherein a fecal sample of the autistic subject subsequent to administration has less colony forming units of beta2-toxin-gene-positive Clostridium perfringens per gram dry weight of fecal specimen than the fecal sample prior to administration.

 6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JANA A HINES/Primary Examiner, Art Unit 1645